Name: Commission Regulation (EEC) No 2121/81 of 27 July 1981 fixing, for the 1981/82 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/8 Official Journal of the European Communities 28 . 7 . 81 COMMISSION REGULATION (EEC) No 2121 /81 of 27 July 1981 fixing , for the 1981/82 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, 1 263/78 (3) ; whereas the components used for adjus ­ ting the threshold price for milled rice were fixed by Commission Regulation No 467/67/EEC (4), as last amended by Regulation (EEC) No 2120/81 (*) ; Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76, the threshold price for broken rice must be fixed between a lower limit ( 130 %) and an upper limit ( 140 %) calculated by reference to the threshold price for maize ; whereas, in order that imports of broken rice do not act as a break on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 135 % of the threshold price for maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duisburg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in paragraph 2 (a) of the said Article are deducted from the target price ; Whereas, pursuant to Article 14 (3) of the said Regula ­ tion , the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice , account being taken of the monthly increases to which it is subject, on the basis of the conversion rates , processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed in ECU per tonne at : Threshold price Month Husked Round grain Long grain rice milled rice milled rice September 1981 443-71 585-51 640-81 October 1981 447-17 589-97 645-82 November 1981 450-63 594-43 650-83 December 1981 454-09 598-89 655-84 January 1982 457-55 603-35 660-85 February 1982 461-01 607-81 665-86 March 1982 464-47 612-27 670-87 April 1982 467-93 616-73 675-88 May 1982 471-39 621-19 680-89 June 1982 474-84 625-65 685-90 July 1982 478-31 630-11 690-91 August 1982 478-31 630-11 690-91 (') OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (4) OJ No L 204, 24 . 8 . 1967, p. 1 . (*) See page 7 of this Official Journal .(3) OJ No L 156, 14 . 6 . 1978 , p . 14 . 28 . 7. 81 Official Journal of the European Communities No L 208/9 I  _____ Article 2 The threshold price for broken rice is hereby fixed at 276-75 ECU per tonne . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1981 . For the Commission The President I Gaston THORN